The opinion of the Court was delivered by
Mr. Justice Gary.
This is an appeal from the following order of his Honor, Judge Gary: “This was a motion to review the taxation of costs by the clerk. The contention was over attorney’s costs on note and mortgage executed in 1886 — an existing liquidated contract on the 12th day of January, 1893. After hearing argument, I am convinced, and so hold, that under existing laws no attorney’s costs, even on existing liquidated contracts on the 12th day of January, 1893, are now allowed by law. The taxation of costs herein by the clerk is sustained.”
The appellant’s excqition is as follows: “Error, holding that plaintiff’s attorneys were not entitled to taxable costs in the action, though based on a liquidated contract existing January 12th, 1893.” Section 2547 of the Revised Statutes, which was of force until the time hereinafter mentioned, is as follows: “In every civil action, commenced or prosecuted in the Courts of record in this State (except cases in chancery), the attorneys of plaintiff or defendant shall be entitled to recover costs and disbursements of the adverse party, as prescribed in this chapter, such costs to be allowed as of course to the attorneys of plaintiff or defendant * * * accordingly as the action may terminate, and to be inserted in the judgment against the losing party. In cases in chancery the same rule as to' costs shall prevail, unless otherwise ordered by the Court * * *”■ In 1892, 21 Stat., 30, an act was passed, the provisions of which are as follows: “That all acts in relation to attorney’s costs be, and the same are hereby, repealed: Provided, That this shall not apply to causes now pending or existing liquidated contracts. Sec. 2. That all acts or parts of acts inconsistent with or repugnant to this act are hereby repealed.” The action herein was upon a liquidated contract existing when said act was passed, and, therefore, was not affected by its provisions. This case is quite different from that of Addison v. Sujette, 51 S. C., 305, which came within the provisions of said act. The act of 1892 did not give the right to tax costs, but *309simply left the law of force as to costs in actions upon liquidated contracts as it existed at the time said act was passed. The repeal of this act, therefore, did not affect the right to costs in actions on liquidated contracts existing when the act of 1892 was passed, as the right to tax costs in such actions was not derived from the act of 1892, but from the provisions of the Revised Statutes hereinbefore mentioned. The act of 1892 had no force or effect whatever upon the right to costs in actions on liquidated contracts existing when said act was passed. If the legislature had desired to take away the right to tax costs in actions on liquidated contracts existing when the act of 1892 was passed, it would have repealed the entire provisions of the Rev. Stat. allowing attorney’s costs.
It is the judgment of this Court that the order of the Circuit Court be reversed.